On Petition for Rehearing
PER CURIAM:
The court is of the opinion that the petition for rehearing should be denied. While Petitioner’s contention that the original awards fully resolved the disputes may have merit, the National Railroad Adjustment Board is the appropriate forum in which the Petitioner should seek clarification of the awards. The Board should have the opportunity to reconsider and amplify the awards in light of Transportation-Communication Employees Union v. Union Pacific R. R., 385 U.S. 157, 87 S.Ct. 369, 17 L.Ed.2d 264 (1966), which was not decided when the awards were made.
If the Petitioner prevails on remand to the Board, it will be entitled to enforcement in the District Court in respect to recovery of reasonable attorneys’ fees, whether or not the carrier voluntarily complies with the remainder of the awards. Despite fears voiced by the Petitioner, its claims to reasonable attorneys’ fees will thus be preserved.
Rehearing denied.